Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made final. Claims 1-3, 6-9, and 11-23 are pending.  

Status of Claims 
Applicant’s amendment date 05/03/2021, amending claims 1, 6-9, 12, and 23-23. Cancelling claims 4-5, and 10.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. 

Response to Arguments

Applicant’s argument received on date 05/03/2021 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The 101 and art rejections has been updated to address these amendments. 
Response to Arguments under 35 USC 103: 
Examiner has considered the applicant’s arguments presented in the remarks, however they are moot as they do not apply to the references used in the current rejection. 
Response to Argument under 35 USC 101: 
Applicants argue (page 11 of the remarks): 
Applicant disagrees that the claims fall within one of these subgroupings and notes that the Office Action does not identify a subgrouping that encompasses the claims. 
Examiner respectfully disagree: 
	Independent Claims 1, and 22-23 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method comprising: receiving a task request from a user associated with a user, the task request including task parameters; searching multiple service provider profiles for a set of service providers in a trust circle associated with the user matching the task parameters, the set of service providers in the trust circle including at least one of: a primary service provider, the primary service provider being one of multiple service providers who has previously worked with the user, a secondary service provider, the secondary service provider referred by one of the multiple service providers in the trust circle, or a tertiary service provider, the tertiary service provider referred by a vetted individual; and presenting the service provider profiles associated with the set of service providers. identify information relating to a breach of a contractual obligation, moral standard, or claims 1 and 22-23 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within the “method or organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.  

Applicants argue:  see applicant remarks page 11 (with regard to prong 2), 
Nonetheless, Applicant submits that the independent claims as amended provide a practical application into which any hypothetical abstract idea is integrated at Prong Two. As noted in the 2019 PEG, an additional element integrates a judicial exception into a practical application if the additional element “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” 2019 PEG at 19.
Claim 1 recites additional elements including mining, over a network, a third-party server to identify information relating to a breach, parsing the mined information, and generating, by an artificial intelligence model based on the parsed information, a breach classification associated with the breach. These additional elements recite a specific improvement over prior systems by mining and parsing information from a third-party server to generate a breach classification, whereas previous systems rely on reviews and other internal mechanisms to evaluate service providers.
Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The 
The claims recites the additional limitation of  “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “artificial intelligence model”, and “machine learning technique”. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea (breach classification) on a general purpose computer. 

	The use of generic computer component to “…receive a task request …. Task parameters … identify a set of service providers … identify information relating to breach of a contractual obligation, moral standard, or business obligation by a trusted 


	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Applicants argue:  see applicant remarks page 12 (with regard to Step 2B),
nonetheless provide an inventive concept under Step 2B. Claims are eligible at step 2B if additional elements provide significantly more. Additional elements that are unconventional or more than what is well-understood, routine, or conventional activity in the field indicate that an inventive concept is present. 2019 PEG at 23-24. Claim 1 recites additional elements including mining, over a network, a third-party 
Examiner respectfully disagree: 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 22-23 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 6 and 15 includes various elements that are not directed to the abstract idea. These elements include “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique”
Examiner asserts that a “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are a generic computing element performing generic computing functions. (see MPEP 2106.05(f))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018]-[0020], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
	Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-3, 6-9, and 11-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 


Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1 and 22-23 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), then it falls within the “method or organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.  

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, 

As a result, examiner asserts that claims 2-3, 6-9, and 11-21 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 22-23 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 22-23 includes various elements that are not directed to the abstract idea. These elements include “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique”. Examiner asserts that “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0018-0020] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-3, 6-9, and 11-21 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, and 22-23.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11, 15-16, 18-19, and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2017/0220966 (hereinafter Wang) in view of Burritt US 2010/0262550 (hereinafter Burritt). Further, in view of Menon et al. US 2015/0134461 (hereinafter Menon).

Regarding Claim 1: 
A method comprising: 
receiving a task request from a user device associated with a user, the task request including task parameters; (Wang Fig. 10B [0068], “a customer is able to search for a potential best matching service provider by using “search parameters” or a “search radius” to identify potential available service provider”. Wang [0079], “a customer makes a service request depending on needs and preference, whether he or she needs transport service, delivery service, or both transport and delivery service”. Also, see Wang [0080-0085])
searching multiple service provider profiles for a set of service providers in a trust circle associated with the user matching the task parameters, the set of service providers in the trust circle including at least one of: (Wang [0082], “customization allows for a customer to feel comfortable and satisfied with the quality of services he or she receives … a service provider’s experience, a service provider’s driving skill”. Wang [0109], “Concepts such as a favorite service provider being provided notification early or sooner about an available service request, being given special status or consideration in carrying out a request ….establishing a direct connection with a favorite customer for a direct service request”. Wang [0321], “Fig. 6A workflow of a customer selecting and the system dispatching a best matching service provider”. Also, see [0084-0085], [0114], [0207], and [0219])
a primary service provider, the primary service provider being one of multiple service providers who has previously worked with the user, (Wang [0398], “service provider P1 has previously completed twenty one service requests with the customer”) a secondary service provider, the secondary service provider referred by one of the multiple service providers in the trust circle, (Wang [0125], “referrals may happened between parties”) or a tertiary service provider, the tertiary service provider referred by a vetted individual; and (Wang [0081 & 0084], “a customer can also accept a referral of a service provider from other customers … add this service provider to the favorites list one an authorization form the referred service provider has been obtained”. “Request one of the service providers from in the past or let the system identify the best matching service provider based on preset preferences”. Wang [0114], “the service provider has accepted it, a special working relationship is marked between those two parties”. Also, see [0125], [0137], and [0219])
presenting the service provider profiles associated with the set of service providers to the user device.  (Wang [0082-0085], “a customer may be presented with a user interface that identifies all of the potential available service providers that are partial matches that do match with the criteria preset by the customer”. Wang [0114], “favorite service providers are also displayed to a customer and a customer can see their information in a service request”. Also, see [0185-0188])
mining, over a network, a third-party system (Wang [0237-0238] and [0279]) to identify information relating to a breach of a contractual obligation, moral standard, or business obligation by a trusted service provider, the trusted service provider being a service provider in the trust circle; parsing the mined information; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0106] [0116], [0310], [0358] and [0454])
generating, by [[an artificial intelligence]] model based on the parsed information, a breach classification associated with the breach of the contractual obligation, moral standard, or business obligation by the trusted service provider; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0116, [0310] and [0454])
deciding whether to remove the trusted service provider from the trust circle according to the breach classification; and (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Wang [0110], “feedback is given partly through a list system. There are two lists: the favorites list and the blacklist, the favorites list, based on positive feedback, and the blacklist, based on negative feedback”. Also, see Wang Fig 12B [0116, [0310] and [0454]) but, specifically fails to disclose an artificial intelligence model deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification.
However, Burritt teaches an artificial intelligence technique (Burritt [0037], “the module as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence”. Also, see [0059-0060]) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of artificial intelligence, as taught by Burritt, because it will improve the classification of breaches/violations by using artificial intelligence (Burritt [0037])
Wange in view of Burritt fails to disclose deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification.
However, Menon teaches the following limitation: 
deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification. (Menon [0040-0043], “the filter attributes can include, for example, an experience level associated with a service type, a relevance to a service type, and/or a degrees of separation between a trusted connection and a member associated with a service type … the referral server 202 is configured to remove trusted connections that are themselves general doctors, pediatrician with less than 10 years’ experience, or trusted connections with connections to those who are not pediatrician with at least 10 years of experience”.) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of removing a service provider, as taught by Menon, because it will allow the system to decide to remove all service providers referred by the trusted provider and who referred the trusted provider (Menon [0040])

Regarding Claim 2: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein searching the multiple service provider profiles include: 
receiving a referral of the secondary service provider from one of the service providers in the trust circle; and  adding the secondary service provider to the trust circle.  (Wang [0104], “allowing users to enter their own feedback is important in providing dynamic feedback in any situation, and furthermore it may be attached to a user’s profile or otherwise associated with him or her to use when making a referral to another customer or service provider”. Want [0125-0128], “Referrals may happened between parties …. Referrals may happen regardless of whether a customer or a service provider being referred is on a blacklist or a favorites list. Regardless of the case, users may make referrals to other users, as long as both user are registered with the system”. 
Regarding Claim 4: (Canceled) 
Regarding Claim 5: (Canceled)
Regarding Claim 6: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein deciding whether to remove the trusted service provider from the trust circle includes: in an event the breach classification is "serious," removing the trusted service provider and the connected service provider from the trust circle.  (Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Wang [0116], “the service provider’s “blacklist” refer to a list that prevents a match between a service provider and a customer in the future”. Also, see Wang [0113] and [0310])
Regarding Claim 7: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein deciding whether to remove the trusted service provider includes: retaining the trusted service provider in the trust circle if the breach classification is "minor".  (Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time (i.e. minor)”. Wang [0116], “able to make additions to or removals from their blacklists”. Wang [0454 & 456], “notify that he or she has been blacklisted after a certain time”. Also, see Wang [0113], [0310])
Regarding Claim 8: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein deciding whether to remove the trusted service provider includes: in an event the breach classification is "minor," removing the trusted service provider from the trust circle, and retaining the connected service provider in the trust circle.  (Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time (i.e. minor)”. Wang [0116], “able to make additions to or removals from their blacklists”. Wang [0454 & 456], “notify that he or she has been blacklisted after a certain time”. Also, see Wang [0113], [0310])
Regarding Claim 9: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein the breach classification is generated according to one or more of: the number of missed appointments the trusted service provider has accumulated, whether the trusted service provider was convicted of a crime, information from user reviews of the trusted service provider, or information from news media.  (. Wang [0103-0104], “negative feedback is given when customers or service providers would never like to be matched up with their counterpart ever again as service was bad. Rating are provided to customers”. Wang [0105], “preset reasons for negative feedback may stem from a wide range of possibilities … “not showing up”. Wang [0108], “if a service provider or customer breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”.) 
Regarding Claim 10: (Canceled)
Regarding Claim 11: 
Wang in view of Burritt in view of Menon disclose the method of claim 1 further comprising: 
Wang further teach removing one of the service providers in the trust circle if no referrals are received from said service provider in a specified amount of time.  (Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time (i.e. minor)”. Wang [0116], “able to make additions to or removals from their blacklists”. Wang [0333], “a customer may accept a referral of individual service providers, entire or partial groups of service providers or entire blacklists”. Wang [0454 & 456], “notify that he or she has been blacklisted after a certain time”. Also, see Wang [0113], [0310], user control to add a service provider or a customer to the favorite or blacklist. )
Regarding Claim 15: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein the task parameters include a task type, (Wang [0266], “based on which type of service they need – transport service for one or more riders or delivery service of goods”.) a price offered for a task, (Wang [0148-0149], “pricing to help streamline pricing information”.) a time requirement, location information where the task has to be performed, (Wang [0144], EN: “based on time and location”.)  a number of service providers required for the task, (Wang [0143], “preset a desired number of service providers”.) or a level of expertise required for the task.  (Wang [0260], “dispatch service providers based on their experience … best matching service provider is with the most experience matching the customer’s preferences”.) 
Regarding Claim 16: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein the task request is associated with more than one task type.  (Wang [0079], “a customer makes a service request depending on needs and preferences, whether he or she needs transport service, delivery service, or both transport and delivery service”.) 
Regarding Claim 18: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein searching the multiple service provider profiles includes searching for a set of untrusted service providers outside the trust circle matching the task parameters.  (Wang [0114], “a customer may use the search function to filter through regular service provider and find a regular service provider who may be the best fit. If a customer has no a favorite service provider available, a customer may user the service request search function to filter regular service provider to find best matching service provider to provide service”. Wang [0184-0185], “favorite service providers may not be available at the time to provider service. In this case, the system will allow a customer to widen the pool by selecting the best matching service provider from among regular service provider”. Also, see Wang [0125-01290, EN: user could search based on location or based on a referral) 
Regarding Claim 19: 
Wang in view of Burritt in view of Menon disclose the method of claim 1 further comprising: 
Wang further teach receiving, from the user device, a user selection of a service provider from the set of service providers; (Wang [0215], “the system in this example identified ten of such favorite service providers for delivery,… the customer can also set to only list one service provider with the lowest price response. The customer can then select a best matching service based on the lowest price”.) and sending a request to a provider device associated with the service provider.  (Wang [0321], “once the matching available service provider is identified, the customer selects the best matching service provider …. Then the system will send the request to that service provider”. Also, see Wang [0266]) 
Regarding Claim 22: 
A system comprising: 
a processor; and a memory storing instructions which, when executed by the processor, cause the system to: (Wang Fig. 2 [0291])
receive a task request from a user device associated with a user, the task request including task parameters; (Wang Fig. 10B [0068], “a customer is able to search for a potential best matching service provider by using “search parameters” or a “search radius” to identify potential available service provider”. Wang [0079], “a customer makes a service request depending on needs and preference, whether he or she needs transport service, delivery service, or both transport and delivery service”. Also, see Wang [0080-0085])
search multiple service provider profiles for a set of service providers in a trust circle associated with the user matching the task parameters, the set of service providers in the trust circle including at least one of: (Wang [0082], “customization allows for a customer to feel comfortable and satisfied with the quality of services he or she receives … a service provider’s experience, a service provider’s driving skill”. Wang [0109], “Concepts such as a favorite service provider being provided notification early or sooner about an available service request, being given special status or consideration in carrying out a request ….establishing a direct connection with a favorite customer for a direct service request”. Wang [0321], “Fig. 6A workflow of a customer selecting and the system dispatching a best matching service provider”. Also, see [0084-0085], [0114], [0207], and [0219])
a primary service provider, the primary service provider being one of multiple service providers who has previously worked with the user, (Wang [0398], “service provider P1 has previously completed twenty one service requests with the customer”) a secondary service provider, the secondary service provider referred by one of the multiple service providers included in the trust circle, (Wang [0125], “referrals may happened between parties”) or a tertiary service provider, the tertiary service provider referred by a vetted individual;  (Wang [0081 & 0084], “a customer can also accept a referral of a service provider from other customers … add this service provider to the favorites list one an authorization form the referred service provider has been obtained”. “request one of the service providers from in the past or let the system identify the best matching service provider based on preset preferences”. Wang [0114], “the service provider has accepted it, a special working relationship is marked between those two parties”. Also, see [0125], [0137], and [0219])
present the service provider profiles associated with the set of service providers to the user device;  (Wang [0082-0085], “a customer may be presented with a user interface that identifies all of the potential available service providers that are partial matches that do match with the criteria preset by the customer”. Wang [0114], “favorite service providers are also displayed to a customer and a customer can see their information in a service request”. Also, see [0185-0188]) 
mine, over a network, a third-party system to identify information (Wang [0237-0238] and [0279])  relating to a breach of a contractual obligation, moral standard, or business obligation by a trusted service provider, the trusted service provider being a service provider in the trust circle; parse the mined information; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0106] [0116], [0310], [0358] and [0454])
 generate, by [[an artificial intelligence]] model based on the parsed information, a breach classification associated with the breach of the contractual obligation, moral standard, or business obligation by the trusted service provider; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0116, [0310] and [0454])
decide whether to remove the trusted service provider from the trust circle according to the breach classification; and (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Wang [0110], “feedback is given partly through a list system. There are two lists: the favorites list and the blacklist, the favorites list, based on positive feedback, and the blacklist, based on negative feedback”. Also, see Wang Fig 12B [0116, [0310] and [0454]) but, specifically fails to disclose an artificial intelligence model; decide whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle referred the trusted service provider according to the breach classification.
However, Burritt teaches an artificial intelligence technique (Burritt [0037], “the module as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence”. Also, see [0059-0060]) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of artificial intelligence, as taught by Burritt, because it will improve the classification of breaches/violations by using artificial intelligence (Burritt [0037])
Lee in view of Burritt fails to disclose decide whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle referred the trusted service provider according to the breach classification.
However, Menon teaches the following limitation: 
decide whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle referred the trusted service provider according to the breach classification. (Menon [0040-0043], “the filter attributes can include, for example, an experience level associated with a service type, a relevance to a service type, and/or a degrees of separation between a trusted connection and a member associated with a service type … the referral server 202 is configured to remove trusted connections that are themselves general doctors, pediatrician with less than 10 years’ experience, or trusted connections with connections to those who are not pediatrician with at least 10 years of experience”.) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of removing a service provider, as taught by Menon, because it will allow the system to decide to remove all service providers referred by the trusted provider and who referred the trusted provider (Menon [0040])

Regarding Claim 23: 
A non-transitory computer-readable storage medium storing computer-readable instructions, comprising: (Wang [0285-0287]], [0291])
instructions for receiving a task request from a user device associated with a user, the task request including task parameters; (Wang Fig. 10B [0068], “a customer is able to search for a potential best matching service provider by using “search parameters” or a “search radius” to identify potential available service provider”. Wang [0079], “a customer makes a service request depending on needs and preference, whether he or she needs transport service, delivery service, or both transport and delivery service”. Also, see Wang [0080-0085])
instructions for searching multiple service provider profiles for a set of service providers in a trust circle associated with the user matching the task parameters, the set of service providers in the trust circle including at least one of: (Wang [0082], “customization allows for a customer to feel comfortable and satisfied with the quality of services he or she receives … a service provider’s experience, a service provider’s driving skill”. Wang [0109], “Concepts such as a favorite service provider being provided notification early or sooner about an available service request, being given special status or consideration in carrying out a request ….establishing a direct connection with a favorite customer for a direct service request”. Wang [0321], “Fig. 6A workflow of a customer selecting and the system dispatching a best matching service provider”. Also, see [0084-0085], [0114], [0207], and [0219])
a primary service provider, the primary service provider being one of multiple service providers who has previously worked with the user, (Wang [0398], “service provider P1 has previously completed twenty one service requests with the customer”) a secondary service provider, the secondary service provider referred by one of the multiple service providers included in the trust circle, (Wang [0125], “referrals may happened between parties”)  or a tertiary service provider, the tertiary service provider referred by a vetted individual; (Wang [0081 & 0084], “a customer can also accept a referral of a service provider from other customers … add this service provider to the favorites list one an authorization form the referred service provider has been obtained”. “request one of the service providers from in the past or let the system identify the best matching service provider based on preset preferences”. Wang [0114], “the service provider has accepted it, a special working relationship is marked between those two parties”. Also, see [0125], [0137], and [0219])
instructions for presenting the service provider profiles associated with the set of service providers to the user device; (Wang [0082-0085], “a customer may be presented with a user interface that identifies all of the potential available service providers that are partial matches that do match with the criteria preset by the customer”. Wang [0114], “favorite service providers are also displayed to a customer and a customer can see their information in a service request”. Also, see [0185-0188])

instructions for receiving, from the user device, a user selection of a service provider from the set of service providers; (Wang [0215], “the system in this example identified ten of such favorite service providers for delivery,… the customer can also set to only list one service provider with the lowest price response. The customer can then select a best matching service based on the lowest price”.) and instructions for sending a request to a provider device associated with the service provider; (Wang [0321], “once the matching available service provider is identified, the customer selects the best matching service provider …. Then the system will send the request to that service provider”. Also, see Wang [0266])
instructions for mining, over a network, a third-party system to identify information (Wang [0237-0238] and [0279])  relating to a breach of a contractual obligation, moral standard, or business obligation by a trusted service provider, the trusted service provider being a service provider in the trust circle; instructions for parsing the mined information; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0106] [0116], [0310], [0358] and [0454])
 instructions for generating, by an artificial intelligence model based on the parsed information, a breach classification associated with the breach of the contractual obligation, moral standard, or business obligation by the trusted service provider; (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Also, see Wang Fig 12B [0116, [0310] and [0454])
 instructions for deciding whether to remove the trusted service provider from the -7- 130367-8001.US01/151358374.1 trust circle according to the breach classification; and (Wang [0105], “preset reasons for negative feedback may step from a wide range of possibilities …. Not showing up, .. verbal or physical abuse, poor driving skills, …. Or any other reason that left a customer unhappy or dissatisfied with the service provider”. Wang [0108], “repeatedly negative feedback may cause the service provider or customer to be suspended for a predetermined period of time … if a service provider breaks or grossly violates the law or makes any other serious violation or offense during service, the service provider may be suspended based on that act”. Wang [0110], “feedback is given partly through a list system. There are two lists: the favorites list and the blacklist, the favorites list, based on positive feedback, and the blacklist, based on negative feedback”. Also, see Wang Fig 12B [0116, [0310] and [0454]) but, specifically fails to disclose an artificial intelligence model instructions for deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification.
However, Burritt teaches an artificial intelligence technique (Burritt [0037], “the module as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence”. Also, see [0059-0060]) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of artificial intelligence, as taught by Burritt, because it will improve the classification of breaches/violations by using artificial intelligence (Burritt [0037])
Wang in view of Burritt fails to disclose instructions for deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification.
However, Menon teaches the following limitation: 
instructions for deciding whether to remove all service providers referred by the trusted service provider and all service providers in the trust circle who referred the trusted service provider according to the breach classification. (Menon [0040-0043], “the filter attributes can include, for example, an experience level associated with a service type, a relevance to a service type, and/or a degrees of separation between a trusted connection and a member associated with a service type … the referral server 202 is configured to remove trusted connections that are themselves general doctors, pediatrician with less than 10 years’ experience, or trusted connections with connections to those who are not pediatrician with at least 10 years of experience”.) 


Claims 3, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2017/0220966 (hereinafter Wang) in view of Burritt US 2010/0262550 (hereinafter Burritt) in view of Menon et al. US 2015/0134461 (hereinafter Menon). Further, in view of Khan WO 2017/075437 (hereinafter Khan).
Regarding Claim 3: 
Wang in view of Burritt in view of Menon disclose the method of claim 1, 
Wang further teach wherein searching the multiple service provider profiles include: 
receiving a referral of the tertiary service provider from the vetted individual, the vetted individual including a specified user associated with the user in []; and adding the tertiary service provider to the trust circle.  (Wang [0125-0128], “Referrals may happened between parties …. Referrals may happen regardless of whether a customer or a service provider being referred is on a blacklist or a favorites list. Regardless of the case, users may make referrals to other users, as long as both user are registered with the system”. Also, see Wang [0104-0105]) but, specifically fails to disclose with the user in a social network
However, Khan teaches the following limitation: 
receiving a referral of the tertiary service provider from the vetted individual, the vetted individual including a specified user associated with the user in a social network; and adding the tertiary service provider to the trust circle. (Khan [025], “trust based on a rating of the driver from one or more other users connected to the user in a social network”. Khan [049], “the determination of the indication of trust can be based social”. Khan [057], “a social graph can be used to determine or confirm associations or relationships among users”. Khan Fig. 3 [058], “users with whom the particular user is linked via a social network … recommended by friends of the user”.)
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of receiving a referral from a user in a social network, as taught by Khan, because it will improve the referral system by determining and/or confirming associations or relationships among user from a social graph (Khan [049] & [057]). Further, based on a rating of the service providers from other users connected to the user in a social network (Khan [025]). 
Regarding Claim 12: 
Wang in view of Burritt in view of Menon disclose the method of claim 1 but, does not teach or disclose, however, Khan, in the same field of endeavor teaches further comprising: generating a trust rating associated with the trusted service provider; and deciding whether to remove the trusted service provider from the trust circle according to the trust rating.  (Khan Figs. 2-3 [052] “user’s circle of trust 162 represents a high level of trust and includes drivers who are most trusted by the user 152 …. Having a level of trust above a certain threshold ….. the outer layer 76 of the user’s circle of trust 162 represents a level of trust that is lower than that represented by the inner layer 74, such as a level of trust that is below the threshold for the inner layer …. Drivers for whom the user 152 has an extremely low level of trust (e.g., a level of trust below the minimum threshold or in a very low percentile) or for whom no data are available are not included on the user’s circle of trust 162”. Also, Khan [0105-0106]) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of receiving a referral from a user in a social network, as taught by Khan, because it will improve the referral system by determining and/or confirming associations or relationships among user from a social graph (Khan [049] & [057]). Further, based on a rating of the service providers from other users connected to the user in a social network (Khan [025]). 
Regarding Claim 13: 
Wang in view of Burritt in view of Menon in view of Khan disclose the method of claim 12, 
Khan further teach wherein deciding whether to remove the trusted service provider from the trust circle includes: comparing the trust rating to a threshold rating, and removing the trusted service provider from the trust circle if the trust rating is below the threshold rating.  (Khan Figs. 2-3 [052] “user’s circle of trust 162 represents a high level of trust and includes drivers who are most trusted by the user 152 …. Having a level of trust above a certain threshold ….. the outer layer 76 of the user’s circle of trust 162 represents a level of trust that is lower than that represented by the inner layer 74, such as a level of trust that is below the threshold for the inner layer …. Drivers for whom the user 152 has an extremely low level of trust (e.g., a level of trust below the minimum threshold or in a very low percentile) or for whom no data are available are not included on the user’s circle of trust 162”. Also, Khan [0105-0106])
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of receiving a referral from a user in a social network, as taught by Khan, because it will improve the referral system by determining and/or confirming associations or relationships among user from a social graph (Khan [049] & [057]) and based on a rating of the service providers from other Khan [025]). Further, it will allow the system to remove the user from the trust circle if the user rating is below the threshold rating (Khan [052]).

Regarding Claim 14: 
Wang in view of Burritt in view of Menon in view of Khan disclose the method of claim 12, 
Wang further teach wherein the trust rating is generated according to at least one of: the amount of time the trusted service provider has been in the trust circle, information from reviews the trusted service provider has received, 130367-8001.US01/144657174.1 -26-Attorney Docket No. 130367-8001.US01 the number of referrals the trusted service provider has received from other service providers, or the trust rating of other service providers in the trust circle referred by the trusted service provider.  (Wang [0103-0104], “rating system”. Wang [0141], “based on the service request volume that a service provider has carried out, where numbers regarding historical data are connected …. Determining both how experienced a service provider is, or how frequently a service provider provides service request”. Also see Wang [0207] and [0219] a service provider can be trusted with the service request …with the most number of service request completed with that customer”.) 
Khan also teach wherein the trust rating is generated according to at least one of: the amount of time the trusted service provider has been in the trust circle, information from reviews the trusted service provider has received, 130367-8001.US01/144657174.1 -26-Attorney Docket No. 130367-8001.US01 the number of referrals the trusted service provider has received from other service providers, or the trust rating of other service providers in the trust circle referred by the trusted service provider. (Khan Figs 2-3 [024], “metric of trust based on a rating of the driver from each of one or more of the multiple other users”.  Khan [056], “a driver is assigned a trust barometer …. Feedback, ratings, reviews, or other information about the driver received from users”. Khan [057-058], [083], and [085-086])
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of receiving a referral from a user in a social network, as taught by Khan, because it will improve the referral system by determining and/or confirming associations or relationships among user from a social graph (Khan [049] & [057]) and based on a rating of the service providers from other users connected to the user in a social network (Khan [025]). Further, it will allow the system to remove the user from the trust circle if the user rating is below the threshold rating (Khan [052]).


Regarding Claim 17: 
Wang in view of Burritt in view of Menon disclose the method of claim 1 but, does not teach or disclose, however, Khan, in the same field of endeavor teaches wherein the task request from the user device is received as a voice request.  (Khan [071], “the user can input the request to the computing device by …. A voice response interface”.) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of a voice request of the task, as taught by Khan, because it will allow the use to input the request to the computing device by a voice response interface (i.e., voice request) (Khan [071]). Further, it will improve the referral system by determining and/or confirming associations or relationships among users (Khan [049] & [057])

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2017/0220966 (hereinafter Wang) in view of Burritt US 2010/0262550 (hereinafter Burritt) in view of Menon et al. US 2015/0134461 (hereinafter Menon). Further, in view of Elenbaas et al. US 2009/0204471 (hereinafter Elenbaas).
Regarding Claim 20: 
Wang in view of Burritt in view of Menon disclose the method of claim 1 but, does not teach or disclose, however, Elenbaas, in the same field of endeavor teaches, wherein searching the multiple service provider profiles includes: 
determining that the task request is associated with a task that has multiple sub-tasks, dividing the task request into sub-requests, wherein each sub-request corresponds to one of the sub-tasks, and  130367-8001.US01/144657174.1 -27-Attorney Docket No. 130367-8001.US01assigning different sub-tasks to different service providers by sending the sub-requests to provider devices associated with the different service providers.  (Elenbaas Fig. 6 & 14, [0098], “the intermediator 334 may prepare a task description 338 (similar to job description 314) defining the subtasks that constitute the task 330. The task description 338 may also provide to the work management server 160 to subdivide the task 330 into smaller subtasks, each subtask defined by a subtask description 342A through 342N. Subtasks as defined by the subtask descriptions 342A through 342N are then distributed to workers 353A through 352N …. Detail with reference to FIG. 14A”. Also, Elenbaas see [0201])
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of sub-tasks determination/dividing, as taught by Elenbaas, because it will allow the system to determine if a task has multiple sub-tasks, dividing the tasks and assigning it to different service providers Elenbaas [0098]). This will improve the assigning sub-task to different service providers based on the task description (Elenbaas [0201]).  

Regarding Claim 21: 
Wang in view of Burritt in view of Menon in view of Elenbaas disclose the method of claim 20, 
Elenbaas further teach wherein assigning different sub-tasks to different service providers includes assigning the sub-tasks to service providers from the set of service providers that match task parameters associated with the sub- tasks.  (Elenbaas [0109], “receiving the description of worker requirements for a task …. The number of qualified workers may be displayed to inform the job owner whether the qualifications or requirements are too restrictive … workers satisfying the requirements or qualifications are presented to the job owner”. Elenbaas [0122], “matching to a qualified service provider that meets the job owner’s detailed requirements”. Elenbaas [0138], “the job owners sets the requirements or qualifications of the workers eligible to work on the tasks”. Also see [0079], [0102] and [0105]) 
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the method and system for on-demand customized services in Wang to include the feature of sub-tasks determination/dividing, Elenbaas, because it will allow the system to determine if a task has multiple sub-tasks, dividing the tasks and assigning it to different service providers (Elenbaas [0098]). This will improve the assigning sub-task to different service providers that match task parameters associated with the sub-tasks (Elenbaas [0109], [0122], [0138], & [0201]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tieken et al. US 2013/0238461: methods and systems for matching consumers with providers. 
YU et al. US 2015/0262111: apparatus and method for efficient task allocation in crowdsourcing. 
Van Pelt et al. US 2012/0265573: dynamic optimization for data quality control in crowd sourcing tasks to crowd labor. 
Goel et al. US 2017/0004548: generating and ranking service provider recommendations in a social network. 
O’Sullivan US 2011/0059693: Shared transport system and service network
Doebele et al. US 2014/0236935: service provider matching. 
Shi et al. US 2016/0275413: model vector generation for machine learning algorithms. 
Logan et al. US 2011/0213845: automatic deletion of electronic messages. 
Chobadi, Roi WO 2011/021202: method for identifying and recruiting an endorsable professional. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623